JOSEPH, J.,
dissenting.
It is true that the weight of authority is to the effect that the amount paid by an insurer in settlement of a fire damage claim is not admissible as direct evidence of the reasonable cost of repairs. Be that as it may, that rule is not involved in this case. Here, the plaintiff wanted the fact that defendants had claimed a large amount of insurance money to be brought out prominently. Once the matter was raised, the amount of the insurance claim became very important.1 Standing by itself without explanation, the fact and amount of the insurance claim could very well have caused the jury to give that evidence great weight.
To deny defendants the opportunity of showing that the actual insurance award was far less than the amount claimed was fundamentally unfair when the only issue in litigation was valuation. Furthermore, if the testimony of Mr. Lee in the state’s case was admissible to show his estimate of the loss, it escapes me why he should not have been allowed to explain it or to *707show how wrong that estimate was on cross-examination.
I dissent.
Judges Lee, Buttler, Roberts, and Peterson, J., pro tem, join in this dissent.

 Counsel for the state said in closing argument:
"Well, this is all very, veiy difficult, and the only reason I go through it with you now is show you how difficult it would be for you as a buyer. You are standing there in this burnt place and all you know is — well, you don’t know for sure what it would cost to fix it back up to where somebody would come to it to buy more liquor or more Chinese food. I think all we do know is that it is uncertain and that you as a buyer would be most anxious about it before you would put your money down. You would know there is a range of twenty-eight thousand to sixty-six thousand dollars that would have to be subtracted from whatever you were going to pay because that’s what you are going to end up paying out of your own pocket to put it back in operating condition.”